Citation Nr: 0023791	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  97-13 602A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of a 
fractured left tibia.  

2.  Entitlement to service connection for cervical 
spondylosis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel



INTRODUCTION

The veteran had active duty from October 1944 to January 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.


REMAND

A review of the claims folder reveals that, in April 1997, 
the veteran requested a local hearing before a hearing 
officer.  In June 1997, he requested that the RO reschedule 
the hearing scheduled for July 1997.  He indicated that he 
would call to ask for a rescheduled date.  Although there is 
no indication in the claims folder that the veteran attempted 
to reschedule the hearing, there is no suggestion that he 
withdrew his request for a hearing.  

In addition, on his May 1997 substantive appeal, VA Form 9, 
the veteran requested a hearing before a member of the Board 
at the RO.  This hearing was not scheduled.  A remand is 
required to ensure that the veteran's right to a hearing is 
preserved.    

The Board notes that, with the informal hearing presentation 
submitted in June 2000, the veteran's representative 
submitted additional evidence to pertinent to the claim and 
waived consideration of that evidence by the RO.  However, 
because the matter is being returned for other reasons, on 
remand, the RO should readjudicate the veteran's claims 
considering this new evidence.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the veteran in 
writing and advise him that he requested 
both a local hearing before a hearing 
officer, which was postponed pending 
notification from him as to a rescheduled 
date, and a Travel Board hearing.  The RO 
should ask the veteran whether he still 
desires one or both hearings.  If the 
veteran's response is in the affirmative, 
one or both hearings should be scheduled.  

2.  Whether or not the veteran still 
desires local hearings, the RO should 
readjudicate the veteran's claim of 
entitlement to service connection for 
residuals of a fractured left tibia and 
for cervical spondylosis.  This 
readjudication should include 
consideration of the evidence associated 
with the claims folder in June 2000.  If 
the disposition of either claim remains 
unfavorable to the veteran, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.    

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran until notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


